Exhibit 10.1

EarthLink, Inc.

Board of Directors Compensation Plan

July 2005

 

 1. Retainer
     a. Each non-employee director receives a $25,000 annual retainer, paid
        semi-annually in advance ($12,500 following January Board meeting and
        $12,500 following July Board meeting).
     b. A non-employee Chair of the Board, the Compensation Committee chair and
        the Corporate Governance and Nominating Committee chair each receive an
        additional $10,000 annual retainer, paid semi-annually in advance.
     c. The Audit Committee chair receives an additional $20,000 annual
        retainer, paid semi-annually in advance.
     d. An independent director designated to serve on the Board of SK-EarthLink
        Management Corp. receives an additional $60,000 annual retainer, paid
        semi-annually in advance.

 2. Meeting fees
     a. Each non-employee director is paid $1,000 for each full Board meeting
        and Committee meeting he or she attends in person and $500 for each full
        Board meeting and Committee meeting he or she attends telephonically.
     b. An independent director designated to serve on the Board of SK-EarthLink
        Management Corp. is paid $1,000 for each full SK-EarthLink Management
        Corp. Board and Committee meeting he or she attends in person and $500
        for each full SK-EarthLink Management Corp. Board and Committee meeting
        he or she attends telephonically.

 3. Stock Options
     a. Non-employee directors receive an initial option grant of 15,000 options
        when they join the Board. These options vest over four years.
     b. Additionally, non-employee directors receive an annual option grant of
        10,000 options on January 1 of each year. These also vest over four
        years.

 4. Restricted Stock Units
     a. Each non-employee director receives a grant of Restricted Stock Units
        valued at $30,000 annually (on the date of the July Board meeting).
        Restricted Stock Units will vest over four years, and upon vesting may
        be received in shares of stock or may be deferred into a deferred
        compensation plan.
         i. Note: Each RSU is equal to one share of EarthLink stock. Upon
            vesting, the RSUs may be received in shares of stock (in which case
            the recipient has taxable income equal to the value of the shares
            received on the date of vesting), or may be deferred into a deferred
            compensation plan where they continue to be equal to shares of
            EarthLink stock but where receipt and taxation may be deferred to
            later dates.

    

 5. Stock Appreciation Rights
     a. An independent director designated to serve on the Board of SK-EarthLink
        Management Corp. receives a Stock Appreciation Right when he or she
        joins the SK-EarthLink Management Corp. Board. This Stock Appreciation
        Right provides for a cash payment from EarthLink to the independent
        director based on the increase in value of 100,000 shares of
        SK-EarthLink Management Corp. common stock over the period set forth in
        the Stock Appreciation Right. This Stock Appreciation Right vests over
        four years.
        

    
    Meeting expenses
     a. EarthLink reimburses directors for their expenses incurred in attending
        Board of Directors and Committee meetings.

 6. Education expenses
     a. EarthLink will pay up to $4,000 per year for program fees and associated
        travel expenses for each director to participate in one or more
        additional relevant director education programs. In selecting director
        education programs, directors should consider general Board governance
        and specific Committee focus.
     b. Unused amounts will not carry over from year to year.

 